Citation Nr: 0729274	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type II diabetes mellitus, to include whether a reduction 
of a 40 percent rating to 20 percent was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that reduced the evaluation for diabetes mellitus from 40 
percent to 20 percent disabling, effective June 1, 2005.  As 
addressed below, the veteran has pursued on appeal a 
restoration of his 40 percent rating and a rating in excess 
of 40 percent for his diabetes mellitus.  The issue on the 
title page has been changed to better reflect the claim on 
appeal.


FINDINGS OF FACT

1.  The September 2004 VA examination, which the RO relied 
upon in reducing the evaluation for the veteran's diabetes 
mellitus from 40 percent to 20 percent disabling, was 
inadequate to be used as a basis for reduction.

2.  The February 2005 RO rating decision that reduced the 
evaluation for the veteran's diabetes mellitus from 40 
percent to 20 percent disabling is void ab initio.

3.  The veteran's diabetes mellitus, that is treated with 
insulin and restricted diet, does not require regulation of 
activities and there have been no episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or the need 
for twice a month visits to his diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2007).  The notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  A section 5103 notice 
for an increased rating claim might require notice for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran filed a claim for an increased rating in June 
2004.  A pre-adjudicatory RO letter dated July 2004 advised 
him of the types of evidence and information deemed necessary 
to substantiate his claim and the relative duties upon 
himself and VA in developing his claim.  He was specifically 
advised to submit any evidence in his possession that 
pertained to his claim.  A post-adjudicatory RO letter dated 
March 2006 advised him of the criteria for establishing a 
disability rating and effective date of award.

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  With the 
exception of providing proper Dingess notice, the June 2004 
RO letter complied with the VCAA mandates.  The Dingess 
notice deficiency was cured with a March 2006 RO letter and 
readjudication of the claim in the December 2006 Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the record includes all 
available VA and private treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  VA has provided several examinations 
during the appeal period, to include VA examination as 
recently as March 2006.  Additional VA examination is not 
warranted as there is no lay or medical evidence of increased 
severity of disability since the March 2006 examination.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  The evidence of record is 
sufficient to decide the claim, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.


II.  Analysis

The claim on appeal was initiated with the veteran's June 
2004 filing for an increased rating diabetes mellitus, then 
evaluated as 40 percent disabling.  Following VA examination 
and receipt of additional records, the RO proposed a rating 
reduction that was implemented in a February 2005 rating 
decision.  During the pendency of the appeal, the veteran has 
essentially pursued a two-pronged issue involving the 
propriety of the rating reduction, and his entitlement to a 
rating in excess of 40 percent for diabetes mellitus.  The 
Board, therefore, will address both aspects of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2007).

The RO has reduced the evaluation of the veteran's diabetes 
mellitus from 40 percent to 20 percent disabling.  His 
current 20 percent rating contemplates diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2007).  The 40 percent rating, previously in 
effect from August 6, 1996, to June 1, 2005, contemplates 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Id.  A 60 percent evaluation may 
be assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

Substantively, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that the improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

As the 40 percent rating for diabetes mellitus was in effect 
for more than five years prior to the rating reduction, the 
veteran is also entitled to the protections of the rating 
stabilization procedural safeguards set forth in 38 C.F.R. § 
3.344(a) and (b).  The provisions of 38 C.F.R. § 3.344(a) 
dictate that, for disabilities that are subject to a 
protective rating, "[e]xaminations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction."  It is further 
stated that "[i]t is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations as a result of 
general examinations and the entire case history."  Id.  
"Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those circumstances where all the 
evidence of record clearly warrants the conclusion that 
sustained material improvement has been demonstrated."  Id.  
Furthermore, even when material improvement of the service- 
connected disability has been shown, VA must "consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Id.

Where reduction of a protected rating is at issue, VA must 
"establish by a preponderance of the evidence, and in 
compliance with 38 C.F.R. § 3.344(a), that a rating reduction 
is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 
(2002), citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 
(1993).  A failure to observe the stabilization procedural 
safeguards set forth in 38 C.F.R. § 3.344(a) and (b) in 
reducing a rating renders the rating reduction void ab 
initio.  Brown, 5 Vet. App. at 422.  See also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995); Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996).

Historically, the veteran was medically discharged from 
active service due to a diagnosis of type II diabetes 
mellitus treated with oral medication, exercise and 
restricted diet.  An RO rating decision in November 1996 
granted service connection for diabetes mellitus, and 
assigned an initial 20 percent evaluation, effective August 
6, 1996.

Thereafter, the veteran's VA clinical records show that he 
was prescribed insulin and "classes" due to uncontrolled 
diabetes in December 1996.  An RO rating decision in August 
1997 increased the evaluation for diabetes mellitus from 20 
percent to 40 percent effective August 6, 1996.  The RO 
reasoned as follows:

"Outpatient treatment reports from DVA HCC Ft. 
Worth for the period 12-29-96 to 04-14-97 shows the 
veteran's insulin requirements has increased to 
injections of 30 units in the morning and 30 units 
in the evening.  The veteran has received classes 
of instructions pertaining to diet and activities.  
These findings are consistent with an evaluation of 
40 percent."

The veteran's subsequent VA clinical records reflect the 
onset of early posterior subcapsular (PSC) cataracts, 
probably secondary to diabetes, in November 2000.  He 
reported one instance of hypoglycemia in 2000.  He was noted 
to have instances of non-compliance with his diet, but 
observing a regular exercise program.  A VA examination in 
June 2001 reported that he exercised "aggressively doing 
weight lifting, running or swimming."  He was taking 40 
units of Humulin in the morning, and 38 units at night.  VA 
clinical records in 2003 show that his glucose levels were 
poorly controlled and that his employer would not allow him 
to work until his diabetes mellitus came under control.

In November 2003, the veteran underwent VA examination 
without review of his claims folder.  However, his electronic 
VA clinical records were reviewed.  He appeared muscular and 
athletic and reported swimming and exercising.  The examiner, 
by "speculation" assumed a diagnosis of type I diabetes 
mellitus (rather than type II) that was uncontrolled.

In a rating decision dated January 2004, the RO continued the 
40 percent rating for diabetes mellitus.  The RO stated that 
the recent evidence showed improvement in his condition but 
that sustained improvement had not been definitively 
established.  A future examination was to be scheduled to 
determine whether improvement was shown.

The veteran's subsequent VA clinical records included his 
March 2004 report of exercising 3 times a week for 30 minutes 
at a time.  In July 2004, a VA clinician helped him complete 
disability paperwork for his employer due to increased A1c 
levels.  He was noted to be non-compliant with his 
medications.

The veteran filed a claim for an increased rating in June 
2004.  He underwent VA examination, based upon review of the 
claims folder, in September 2004.  His diabetes treatment 
included Metformin 500 mgs twice daily and human insulin 
70/30 40 units twice daily.  It was noted that his last blood 
study in August 2004 showed a very high reading at 360.  The 
examiner took no history of the veteran's exercise regimen 
and offered no opinion as to whether regulation of activities 
was medically required.  Following examination, the examiner 
offered a diagnosis of "[d]iabetes mellitus type II, now on 
insulin, with clinical evidence of mild distal peripheral 
neuropathy of the upper and lower extremities.  No complaints 
of erectile dysfunction, no other history or documentation of 
significant diabetic complications."

In February 2005, the RO reduced the veteran's disability 
evaluation for diabetes mellitus from 40 percent to 20 
percent effective June 1, 2005.  The RO reasoned as follows:

Treatment reports from the North Texas Health Care 
System show sporadic episodes of high blood glucose 
levels, as well as periods of your employer not 
allowing you to work due to uncontrolled diabetes; 
the last episode being in July 2004.  No need for 
emergency care or hospitalization due to your 
diabetes was seen.  Progress notes from November 
17, 2000 to August 6, 2004, do not show your 
activities were restricted by your physician 
because of the diabetes.  VA examination cites your 
report of improved blood sugar levels and that you 
are watching your diet more carefully.

Rating decisions of January 8, 2004, and November 
29, 2004, noted improvement in your diabetes as 
shown by the submitted evidence and VA examination 
of September 15, 2004, in that regulation of 
activities, defined as avoidance of strenuous and 
recreational activities, as prescribed by your 
physician, was not seen.

Sustained improvement has been shown in that 
physician restriction of activities has not been 
seen to have been prescribed in the available 
evidence.  The evaluation of diabetes mellitus is 
reduced to 20 percent effective June 1, 2005, the 
first of the month following the 60-day due-process 
period.  The 20 percent evaluation is assigned 
because available evidence has not shown need for 
regulations of activities, insulin, and restricted 
diet to warrant the higher 40 percent disabling 
evaluation.

The veteran's 40 percent evaluation for diabetes mellitus was 
in effect for more than five years prior to the rating 
reduction triggering the protections of the rating 
stabilization procedural safeguards set forth in 38 C.F.R. § 
3.344(a) and (b).  VA has the burden of establishing, by a 
preponderance of the evidence, that a rating reduction is 
warranted.  Sorakubo, 16 Vet. App. at 123-24.  This includes 
a requirement that the VA examination report for which the 
rating reduction is premised is full and complete.  The RO's 
August 1997 rating decision, that increased the veteran's 
disability evaluation for diabetes mellitus from 20 percent 
to 40 percent, presumably found that the criteria for 
regulation of activities had been met.  The subsequent VA 
examination reports and clinical records clearly document the 
veteran's report of engaging in a regular exercise program.  
On the other hand, his employer had restricted him from 
working based upon elevated blood glucose readings.  

The September 2004 VA examination report, which formed the 
basis for the rating reduction, took no history of the 
veteran's exercise regimen and offered no opinion as to 
whether regulation of activities was medically required.  The 
examiner's silence on this issue is insufficient to sustain a 
finding that the preponderance of the evidence established 
that the veteran's diabetes mellitus did not require 
regulation of activities.  The issue of whether regulation of 
activities was no longer required is a medical question that 
can only be answered by a qualified physician, and not the 
RO.  See Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. 
July 6, 2007).  The RO's reliance on "negative evidence" in 
the rating reduction violates the provisions of 38 C.F.R. § 
3.344(a).  Cf. VA examination reports dated October 2005 and 
March 2006 (VA examiners affirmatively found that the 
veteran's diabetes mellitus did not require regulation of 
activities).

Accordingly, the Board must find that the September 2004 VA 
examination report, which the RO relied upon in reducing the 
evaluation for the veteran's diabetes mellitus from 40 
percent to 20 percent disabling, was inadequate to be used as 
a basis for reduction.  Therefore, the February 2005 RO 
rating decision that reduced the evaluation for the veteran's 
diabetes mellitus from 40 percent to 20 percent disabling is 
void ab initio.  Brown, 5 Vet. App. at 422.  While subsequent 
VA examinations include affirmative evidence that the 
veteran's diabetes mellitus does not require regulation of 
activities, those examination reports cannot be used 
retroactively to support the initial rating reduction.  The 
veteran's claim to restore his 40 percent rating for diabetes 
mellitus, therefore, is granted.

As the veteran's 40 percent rating has been restored, the 
issue remains as to whether he is entitled to a rating in 
excess of 40 percent for his diabetes mellitus.  The 
restoration of the 40 percent rating was based upon a 
substantive defect with September 2004 VA examination report.  
In the context of an increased rating claim, the Board may 
consider all the evidence of record.  On VA examination in 
October 2005, the veteran reported "vigorously" exercising 
with a 1/2 hour of cardiovascular exercise, followed by upper 
and lower body muscle training, on a daily basis.  He 
reported a similar history to the VA examiner in March 2006.  
The VA examiners in October 2005 and March 2006 affirmatively 
stated that the veteran's diabetes mellitus did not require 
regulation of activities.  There is no competent opinion to 
the contrary.  During the appeal period, the veteran has not 
had any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  His clinical records show that he 
has not visited his diabetic care provider twice a month.  
Accordingly, the veteran's diabetes mellitus does not meet, 
or more closely approximate, the criteria for the next higher 
60 percent rating.  The claim for an increased rating, 
therefore, must be denied as the preponderance of the lay and 
medical evidence is against the claim.  The benefit of the 
doubt rule, therefore, does not apply.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence shows that the veteran's employer 
restricted his work duties as a result of elevated glucose 
readings.  His 40 percent rating, that includes the criteria 
for regulation of activities, takes into account loss of 
working time due to difficulty in controlling his blood 
sugars.  See 38 C.F.R. § 4.2 (2006).  The record also 
reflects that the RO awarded a total disability rating based 
upon individual unemployability for the time period from June 
19, 2005, to September 1, 2006, to compensate the veteran for 
a period of an inability to work due to diabetes.  His TDIU 
rating was discontinued at the veteran's request as he had 
returned to work.  His medical records do not disclose any 
abnormal affects of his diabetes not reflected in the 
diagnostic criteria.  He has not required any periods of 
hospitalization due to his diabetes.  There is no objective 
evidence that his diabetes has caused interference with 
employment beyond that contemplated by his currently assigned 
rating and temporary period of TDIU entitlement.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).


ORDER

The claim of entitlement to restoration of a 40 percent 
rating for diabetes mellitus is granted.

The claim for a rating in excess of 40 percent for diabetes 
mellitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


